ROLANDO RAFAEL CASTILLO, Plaintiff Below-Appellant,
v.
CLEARWATER INSURANCE COMPANY, a Delaware corporation, Defendant Below-Appellee.
No. 37, 2008.
Supreme Court of Delaware.
Submitted: April 7, 2008.
Decided: April 17, 2008.
Before STEELE, Chief Justice, HOLLAND, and RIDGELY, Justices.

ORDER
MYRON T. STEELE, Chief Justice.
This 17th day of April 2008, upon consideration of the parties' joint motion to remand this appeal for further proceedings below, it appears to the Court that:
(1) The appellant, Rolando Castillo, filed this appeal from a decision of the Superior Court, dated December 14, 2007, which denied his motion for partial summary judgment. The parties agree that the appeal was not taken from a final order. They request that the Court remand the matter to the Superior Court for entry of a final, appealable judgment.
(2) This Court, however, lacks jurisdiction to consider an interlocutory appeal in a civil case, absent compliance with the procedures of Supreme Court Rule 42.[1] The parties acknowledge that there was no attempt to comply with Rule 42 in this case. Accordingly, we have no jurisdiction to remand this matter for entry of a final order.
(3) We conclude that this appeal must be dismissed for lack of jurisdiction. If Castillo is aggrieved by the final judgment entered below and takes an appeal from that final judgment, the Clerk of this Court is directed to transfer the appeal fee paid in this case to any future appeal.
NOW, THEREFORE, IT IS ORDERED that the within appeal is hereby DISMISSED.
NOTES
[1]  Julian v. State, 440 A.2d 990, 991 (Del. 1982).